DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10, 11, 14, 15-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316485 (Fryda et al.) in view of US 2008/0109933 (Dolenak).
‘485 discloses:   A sport glove (‘485 discloses: “This disclosure relates to a padded glove, and methods and apparatus for protecting nerve regions in a user's hands when the user is gripping a solid object…Common causes of nerve compression include use of a computer keyboard and mouse (mouse use places pressure primarily on the ulnar nerve), and holding a bicycle handlebar. Vibration induced nerve injury may occur from using gardening equipment (i.e., power lawn mowers, gasoline powered blowers, power string trimmers), operating heavy equipment (i.e., back hoes, road graders, tractors), and sports utilizing racquets, bats, or poles.”; clearly disclosing functionality to use this glove to mitigate vibration and nerve damage during sports and grasping of racquets, bats, poles etc.)
comprising:
a base material (20) to form the sport glove in a shape of a hand inherently having a palm side which is external and will inherently be in contact with any gripped implement including any ‘sport implement’ which can include near any object involved in any sport (fig. 1b); and grip pads (50; 52; 54) of a different material from the base material (figs. 2a and 2b show in cross section base material 20 and separate different material 52),
the grips pads located/corresponding to on the shape/anatomical structure of the hand corresponding to locations of pressure points on a palm side of the hand when the hand is contracted to increase grip applied to the sport implement at the pressure points ( grip pads 50; 52; 54 are shown in fig. 1b and fig. 3 at positions that do correspond to pressure points on a palm side when gripping/contracting to increase grip on an item including a sports item; ‘This disclosure relates to a padded glove, and methods and apparatus for protecting nerve regions in a user's hands when the user is gripping a solid object [par. 2, field of invention]’ and  ‘Common causes of nerve compression include use of a computer keyboard and mouse (mouse use places pressure primarily on the ulnar nerve), and holding a bicycle handlebar. Vibration induced nerve injury may occur from using gardening equipment (i.e., power lawn mowers, gasoline powered blowers, power string trimmers), operating heavy equipment (i.e., back hoes, road graders, tractors), and sports utilizing racquets, bats, or poles [par. 3, background of invention].’),
the grip pads to reduce the transfer of vibration from the sport implement to the
hand (grip pads 50; 52; 54 are formed of a different material as above and are shown in fig. 1b and fig. 3; that do provide reduction of vibration from any gripped item including a sport implement), and
the grip pads having spacing patterns to correspond to creases of the palm side of the hand to reduce bunching of the grip pads at the creases of the palm side of the hand when the hand is contracted to grip the sport implement (grip pads 50; 52; 54 are shown in fig. 1b and fig. 3 having spacing patterns the do ‘correspond’ to creases of the palm side of the hand that will function to reduce bunching of the grip pads at the creases of the palm when gripping/contracting the hand on any item including a sports item). (claims 1, 14, 15 and 20)
‘485 explicitly discloses, “a hardness value over 20 Shore A for the pads may provide acceptable comfort and durability (par. 55, summary of the invention).” (claim 3)
Regarding claims 4, 5 and 17, pads 50 do include and fully disclose a pattern to mirror and are located over a thenar eminence of the hand and pads 52 do include a pattern to mirror and are located over a hypothenar eminence of the hand, human dimensions are near infinite so any pads and patterns in the general known areas of the thenar eminence and the hypothenar eminence of a human hand disclose the claimed locations.
grip pads 50; 52; 54 are shown in fig. 1b and fig. 3 at positions that do correspond to pressure points on a palm side when gripping/contracting to increase grip on an item including a sports item; ‘This disclosure relates to a padded glove, and methods and apparatus for protecting nerve regions in a user's hands when the user is gripping a solid object [par. 2, field of invention]’ and  ‘Common causes of nerve compression include use of a computer keyboard and mouse (mouse use places pressure primarily on the ulnar nerve), and holding a bicycle handlebar. Vibration induced nerve injury may occur from using gardening equipment (i.e., power lawn mowers, gasoline powered blowers, power string trimmers), operating heavy equipment (i.e., back hoes, road graders, tractors), and sports utilizing racquets, bats, or poles [par. 3, background of invention].’ 
Also the MPEP is clear in regards to:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fillsthe joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the 
Therefore it would have been obvious to one of ordinary skill in the art of hand covering devices to further include/duplicate the pads already on the glove already disclosed by the prior art as ‘corresponding to locations of pressure points’ of the shape of the hand when gripping item to further enhance the gripping function as more external gripping pads on the glove surfaces would be fully expected to increase/enhance the already disclosed gripping function.
Regarding claim 8, figs. 1b and 3 both show pads 54 that do ‘correspond’ to and fully disclose a location of one or more fingers of the hand.
Regarding claim 10, figs. 1b and 3 both show pads 54 that do ‘correspond’ to and fully disclose a location of one or more fingers of the hand that are ‘non-overlapping’ of creases of the fingers of the hand, human dimensions are near infinite so the finger pads shown will be ‘non-overlapping’ of some humans’ hands.  The reference figs. 1b and 3 both also show clearly finger pads 54 with spaced edges so they are ‘non-overlapping’ creases as claimed.  Further, figs. 2d-2g show both open and clenched configuration of pads with neither showing pads overlapping.
Regarding claim 11, figs. 1b and 3 both show pads 50 that do ‘correspond’ to and fully disclose a location of a thumb of a hand.
Regarding claim 18, figs. 1b and 3 both show and fully disclose a spacing groove between pads 50, 52 and 54 that is over a thenar crease and a spacing groove between pads 50, 52, and 54 that is over a proximal palmar crease.  As the figure below shows 



    PNG
    media_image1.png
    500
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    452
    media_image2.png
    Greyscale


‘485 does teach all of claims 1, 3-5, 8, 10, 11, 14, 15, 17 and 20 as above including grip pads on the outside of the glove (claim 7, 16); grip pads corresponding to the fingers (claim 9); grip pads corresponding to the thumb (claim 12); and grip pads on the outside of the glove to be in direct contact with the base material and the gripped sport item but does not teach padding located on the inside of the glove/finger/thumb so as to be in direct contact with the main glove base material for reducing slippage of the glove with respect to the hand; the grip pad material being silicone rubber; ‘mirroring external grip pads’ and the user’s hand as presented in claims 1, 2, 6, 7, 15, 16.

Clearly recognizing the highly variable nature of the foam rubber/padding material used.
Further, ‘933 is cited as it teaches a padded glove that is shown in figures 1a, 1b and 2 (fig. 2 shows in the inner/palmar surface of the glove).  ‘933 does teach, “The plurality of projections, forming a texturized surface on glove's inner surface, may be achieved by any of the various means known in the art for texturizing gloves and other garments. In various embodiments of the invention, the texture is achieved through the addition of raised, silicone projections in certain areas, such as the fingers of the glove. Various other materials, such as plastics, rubbers, and leathers may also be used to construct the projections and texturized sections of the glove. The texturized pattern may be placed only in specific areas, such as the fingers, on the palm, or over the entire inner surface of the glove. The textured area creates a tread that improves the hand's friction grip to the glove (par. 13, Summary of invention).”
 Therefore it would have been obvious to one of ordinary skill in the art of padded gloves at the time of invention to modify a padded glove with padding as taught by ‘485 to further include padding as taught by ‘933 to be placed on the inside of the glove in predetermined areas including fingers, palm or the entire inner surface which would ‘mirror exterior pads’ already taught by ‘485 to be in direct contact with the user’s hand 
Regarding claims 21 and 22, these limitations of claimed range of thickness dimension of the grip pads/external grip pads are simple dimensions that are not shown to have any unexpected result, criticality or performance.
The MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Mere changes in size/proportions that do not show an unexpected result or performance are not patentably distinct limitations, therefore one of ordinary skill in the art of glove design and manufacture at the time of filing the invention would have known and had within his/her technical knowledge and skill to modify the size/proportion of the grip pads/external grip pads as desired through simple engineering design choice.  Certainly all parties would concede the obvious nature of modifying the grip pad/external grip pads thickness to provide the desired level of grip friction and padding function.
s 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0316485 (Fryda et al.) in view of US 2008/0109933 (Dolenak) and further in view of US 6185747 (Hughes).
‘485 IVO ‘933 does teach all of claimed limitations of claims as cited above, including grip pads ‘corresponding’ to the thumb of a hand and grip pads corresponding to the fingers of a hand.
‘485 IVO ‘933 does not teach a grip pad located corresponding to an area between an interphalangeal joint crease and a metacarpophalangeal joint crease of the thumb of the hand nor grip pads over pads of fingers of the hand, and at least one pad over an area between an interphalangeal joint crease and a metacarpophalangeal joint crease of the thumb of the hand.
However, ‘747 is referenced as teaches; “The palmar side of the glove includes plural patches of a wear-resistant flexible material, e.g., polyvinyl chloride, applied, e.g., silk-screened, metal screened, etc., thereto in a flowable state that it intimately bonds to the fibers. The patches on the palmar side of the glove are arranged in a pattern defining plural palmar flexure lines between immediately adjacent patches. The plural palmar flexure lines are arranged to be located over and substantially aligned with the respective crease lines of the hand of the person wearing the glove, such that the person may readily flex his/her hand without the patches interfering with that action (abstract).”
Figure. 1 is reproduced here:


    PNG
    media_image3.png
    1029
    971
    media_image3.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art of padded gloves to modify pad shape, location and placement taught by ‘485 IVO ‘933 to include pad shape, location and placement as taught by ‘747 so as to result a padded glove 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to current rejection to newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732